Citation Nr: 0820099	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of injuries sustained in a 
November 1993 motor vehicle accident, claimed as due to 
improper diagnosis and treatment of a seizure disorder.


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of injuries sustained in 
a November 1993 motor vehicle accident, claimed as due to 
improper diagnosis and treatment of a seizure disorder.  In 
November 2005, the Board remanded the claim for additional 
development.  The veteran testified before the Board at a 
hearing that was held at the RO in February 2006.

In March 2007, the veteran filed a petition with the United 
States Court of Appeals for Veterans Claims (Court) for 
extraordinary relief in the nature of a writ of mandamus.  In 
May 2007, however, the Court received a joint motion to 
dismiss that petition.  Accordingly, in a May 2007 Order, the 
Court granted the joint motion and dismissed the petition.  
The Board will therefore proceed with a decision on the 
underlying claim.

The Board additionally notes, with respect to the claims of 
entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), and entitlement to an 
effective date earlier than February 25, 1992, for the grant 
of service connection and award of a 70 percent disability 
rating for PTSD, as identified in the February 2007 
supplemental statement of the case, that a timely substantive 
appeal of these claims was not received by VA and the Board 
accordingly has no jurisdiction over the claims.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002) (a claimant will be 
afforded a period of 60 days from the date the statement of 
the case is mailed to file the formal appeal).  Here, the 
February 2007 supplemental statement of the case was mailed 
on February 20, 2007.  The veteran had 60 days from this 
date, or until April 23, 2007, to submit a timely substantive 
appeal.  A substantive appeal, however, was not received 
until May 14, 2007.  As the substantive appeal was not 
received by April 23, 2007, the Board has no jurisdiction to 
review those issues.
Finally, at his February 2006 hearing before the Board, the 
veteran raised new claims of entitlement to increased ratings 
for his low back disability, residuals of a right leg 
fracture, a left ankle disability, and residuals of a closed 
head trauma with facial laceration.  The Board refers those 
claims to the RO for appropriate action.


FINDINGS OF FACT

1.  In November 1993, the veteran was involved in a motor 
vehicle accident that has been determined to have been caused 
by a seizure disorder associated with his service-connected 
PTSD.

2.  As a result of the November 1993 motor vehicle accident, 
the veteran sustained traumatic injuries of the spine (burst 
fracture of the L5 vertebra), the right tibia and talus 
(tibial plateau fracture and posterior talus fracture), and a 
closed head injury with facial laceration.

3.  A July 2004 rating decision granted service connection 
for the injuries sustained in the November 1993 motor vehicle 
accident, secondary to the veteran's service-connected PTSD.  
Specifically, service connection is currently in effect for 
the residuals of a burst fracture of the L5 vertebra, rated 
10 percent disabling; the residuals of tibial plateau and 
posterior talus fractures, each rated 0 percent disabling; 
and the residuals of a closed head injury with facial 
laceration, also rated 0 percent disabling.  


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of injuries sustained in a November 1993 motor 
vehicle accident (the residuals of a burst fracture of the L5 
vertebra, the residuals of tibial plateau and posterior talus 
fractures, and the residuals of a closed head injury with 
facial laceration) is precluded as a matter of law.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.361, 4.14 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2007).

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of injuries sustained in a November 1993 motor vehicle 
accident.  He contends that the accident was caused by a 
seizure disorder for which he did not receive proper medical 
treatment.  In specific, he asserts that VA prescribed him 
medication for control of the seizures to which he was 
subsequently determined to be allergic.  He alleges that VA 
should have determined in a more timely manner that the 
medication was inappropriately prescribed, and that but for 
the prescription of this medication, the accident would  not 
have occurred.  

Clinical records dated in November 1993 demonstrate that the 
veteran was involved in a motor vehicle accident, as a result 
of which he sustained traumatic injuries of the spine (burst 
fracture of the L5 vertebra), the right tibia and talus 
(tibial plateau fracture and posterior talus fracture), and a 
closed head injury with facial laceration.

A review of the record reveals that the November 1993 
accident has been determined to have been caused by a seizure 
disorder associated with his service-connected PTSD.  The 
record additionally demonstrates that a July 2004 rating 
decision granted service connection for the injuries 
sustained in the accident, secondary to the veteran's 
service-connected PTSD.  Specifically, service connection is 
currently in effect for the residuals of a burst fracture of 
the L5 vertebra, rated 10 percent disabling; the residuals of 
tibial plateau and posterior talus fractures, each rated 0 
percent disabling; and the residuals of a closed head injury 
with facial laceration, also rated 0 percent disabling.  

The veteran, in essence, seeks compensation under 38 U.S.C.A. 
§ 1151 for disabilities for which service connection has 
already been granted.

Compensation for disabilities awarded pursuant to 38 U.S.C.A. 
§ 1151 mandates that additional disabilities are to be 
treated "as if" service-connected.  38 U.S.C.A. § 1151.  
Thus, where entitlement to compensation under 38 U.S.C.A. 
§ 1151 has been established, the disability for which 
compensation has been established will be assigned a 
disability rating.  Ratings for service-connected 
disabilities are determined by comparing the veteran's 
symptoms with criteria listed in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
However, the evaluation of the exact same disability under 
various diagnoses, or diagnostic codes, is prohibited, as 
that would amount to pyramiding, or compensating the veteran 
more than once for the same disability, without any evidence 
of additional disability.  38 C.F.R. § 4.14.

Because in this case service connection has already been 
established for the residuals of the injuries sustained in 
the November 1993 motor vehicle accident, the award of 
additional compensation for these injuries under 38 U.S.C.A. 
§ 1151 would amount to impermissible pyramiding.  38 C.F.R. 
§ 4.14.  As an award of compensation under 38 U.S.C.A. § 1151 
would in this case amount to pyramiding, or compensating the 
veteran more than once for the same disabilities, 
compensation under 38 U.S.C.A. § 1151 is in this case 
precluded by law.  The claimed disabilities are already 
service-connected.  Therefore, they may not also be 
compensated "as if" service-connected under 38 U.S.C.A. 
§ 1151.

Given the requirements of 38 C.F.R. § 4.14, there exists no 
legal basis for further consideration of this claim.  Lacking 
legal merit, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 429-30.

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of injuries sustained in a November 1993 motor 
vehicle accident, claimed as due to improper diagnosis and 
treatment of a seizure disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


